Citation Nr: 1132910	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-21 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder and adjustment disorder with depressed mood.  

4.  Entitlement to a disability rating greater than 10 percent prior to December 19, 2007, and greater than 20 percent thereafter, for lumbar spondylosis.

5.  Entitlement to a disability rating greater than 10 percent for left lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	Kresch Oliver PLLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1980 and from January 2003 to April 2004 with additional Reserve service.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  An October 2007 rating decision implicitly reopened and denied on the merits the Veteran's claim of service connection for PTSD, denied service connection for depression, and granted service connection for left lower extremity radiculopathy rated 10 percent, effective May 19, 2006.  A June 2008 rating decision increased the rating for low back disability to 20 percent, effective December 19, 2007.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Board notes that, on the record at the outset of this hearing, the Veteran elected to proceed without his attorney because the attorney could not be present at the RO for the hearing.

Although the RO implicitly reopened the Veteran's claim by deciding the issue on its merits in a October 2007 rating decision, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).   If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claim accordingly.

The issues of increased ratings for lumbar spondylosis and left lower extremity radiculopathy are addressed in the REMAND section of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. An unappealed May 2006 rating decision denied the Veteran's claim of service connection for PTSD.

2.  Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating this claim.

3.  PTSD was not manifested in service and the Veteran's current diagnosis of PTSD is not based on a corroborated in service stressor.

4.  The current acquired psychiatric disabilities other than PTSD, major depressive disorder (MDD) and adjustment disorder with depressed mood, were not manifested in service, may not be presumed to have been incurred in service, and are not otherwise related to service.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence has been received and the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Service connection for an acquired psychiatric disability other than PTSD, to include MDD and adjustment disorder with depressed mood, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Regarding service connection for PTSD, inasmuch as this decision reopens the claim, any Kent notice deficiency is harmless. 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  June and August 2006 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The August 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in October 2010.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a throughout examination of the Veteran, noted pertinent history and all findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Certain chronic diseases (to include psychosis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for psychosis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection for PTSD requires: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed stressor in service.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a) (2010).  

VA recently amended the regulations governing the evidentiary standard for establishing an in-service stressor:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will provide a summary of the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence for PTSD

An unappealed May 2006 rating decision denied the Veteran's claim of service connection for PTSD based on a finding that he did not have a confirmed stressor to which his PTSD could be related.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.

As the Veteran's claim of service connection for PTSD was denied based on a finding that he did not have a confirmed stressor to which his PTSD could be related, for evidence since received to be new and material, it must relate to this unestablished fact.

The evidence received since the May 2006 rating decision includes lay statements from the Veteran, buddy statements from fellow service members, and an August 2007 determination by the RO that the Veteran's alleged stressor that a soldier from his unit was killed by an IED attack in a convoy was confirmed.  This evidence suggests corroboration of the Veteran's alleged stressor as it must be presumed credible for the purposes of reopening.  The Board finds that this evidence is new, as it was not previously of record, and it is material, as it tends to corroborate the Veteran's alleged in-service stressor.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD is reopened.

Having reopened the Veteran's previously denied claim of service connection for PTSD, the Board will proceed to adjudicate the merits of this claim.

Service Connection for PTSD

The Veteran has a diagnosis of PTSD.  What he must still show to establish service connection for PTSD is: (1) a claimed in-service stressor occurred either through credible supporting evidence or lay evidence meeting the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3); and (2) there is medical evidence of a nexus between the PTSD and the specific confirmed stressor.

The Board notes that the August 2007 VA examiner opined that the Veteran's PTSD was secondary to "confirmed traumatic exposure while deployed in Iraq in 2003 and 2004."  He noted that the medical records documented that the Veteran had recounted traumatic events in service over two and a half years and that the stressors were formally addressed as part of the claims process as the claims file indicated formal verification of at least several aspects of the Veteran's reported traumatic events (i.e. his review of the claims file revealed that a Criterion A stressor occurred during the Veteran's deployment).  

The Board finds the August 2007 VA examiner's opinion to be inadequate for several reasons.  First, the RO confirmed the Veteran's stressor in the August 2007 memorandum based on the fact that he was assigned to the same unit at the time that R.D.S. was killed on a convoy.  The VA examiner additionally interpreted this verification to extend to other in-service events that the Veteran reported (such as receiving small arms fire and being subject to IEDs on convoys) and the diagnosis was made citing to multiple stressors.  The Board finds it extremely significant that the Veteran's accounts of being in convoys that were subject to IEDs during service are contradicted by statements from others in his chain of command.  The memorandum of the Veteran's unit commander notes that he conferred with the Veteran's company commander and his S1 (personnel officer) and that the Veteran was not in any convoys that sustained enemy fire or attacks.  The Board finds that there is clear and convincing evidence which indicates that some of the in-service stressors that the Veteran reported (and on which the August 2007 PTSD diagnosis was based) did not occur.  The Board observes in this regard that a medical opinion based upon an unsubstantiated history as related by a Veteran is not probative medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Ultimately, the August 2007 VA examination report was not limited to the Veteran's confirmed in-service stressor (that he was in the same unit as a soldier who was killed).  The diagnosis of PTSD is based on stressors for which there is clear and convincing evidence demonstrating that these incidents (being on a convoy that sustained IED attacks) never occurred.  Therefore, the August 2007 VA examination report does not meet the evidentiary standards of 38 C.F.R. § 3.304(f)(3).  Thus, credible supporting evidence is required of an in-service stressor to which the Veteran's PTSD symptoms are related.  

In support of his claim the Veteran submitted two statements from fellow soldiers (T.G. and S.J.) noting that they were exposed to IEDs and attacks with the Veteran while on missions.  The Board finds that these statements are vague and do not serve as credible supporting evidence that a specific claimed in-service stressor occurred.  

An additional statement (from SGT A.V.C.) notes that the Veteran was riding in a five-ton truck and an IED exploded, almost hitting the truck, causing the Veteran to be "tossed" around in the back of the truck.  In a July 2006 statement the Veteran noted that he was riding in the back of a truck when an IED hit and that it threw him and others out of the truck.  Subsequent statements from the Veteran note that he and the driver were the only soldiers in the vehicle.  On August 2007 VA examination, however, the Veteran reported that he was riding in a Humvee.  The memorandum from the Veteran's company commander notes that the Veteran was not involved in a convoy that sustained enemy fire or attacks.  The Board finds the memorandum and associated background information sought by the Veteran's unit commander to be more probative, as it was based on the confirmed recollection of three officers directly responsible for commanding the unit than what the Veteran has reported concerning his in-service experiences.  

The August 2010 VA examiner noted that while the Veteran had PTSD and reported stressors, his PTSD was not based on fear of hostile military activity.  Accordingly, the Board finds that this examination also does not serve to corroborate the Veteran's alleged in-service stressors.  

In April 2005, before the Veteran filed his claim of service connection for PTSD, it was noted on VA outpatient treatment that the Veteran did not meet the criteria for PTSD as he did not report a "life/death horrific combat stressor of significant intensity or duration."  The Board finds it extremely significant that the Veteran did not report his alleged in-service stressor of being hit by an IED and thrown from a truck until after he filed his claim for VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Veteran's statements regarding the alleged in-service incident have not been consistent.  This inconsistency persuasively suggests that the Veteran's statements lack credibility.  The Board concludes that the evidence establishes that the Veteran's statements concerning an alleged in-service incident involving an IED lack credibility, are self-serving, and are driven by a desire for VA compensation.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD which is based on a confirmed stressor event in service.  

Service Connection for an Acquired Psychiatric Disability

An April 2005 VA initial PTSD screening consultation notes that the Veteran reported remembering one man from his unit that was killed and they were friends, but he was not present when he was killed.  The Veteran reported that he did not have bad dreams on a regular basis.  Four days later, an addendum notes that the Veteran did not meet the criteria for a PTSD diagnosis as he did not report life and death horrific combat stressors of significant intensity or duration.  

An April 2006 VA outpatient treatment record notes that the Veteran was seen for PTSD evaluation after a long absence and reported that his problems had steadily worsened since he was last seen.  He reported that he now had problems with flashbacks, nightmares, sleep disturbance, and difficulty at work.  He noted that memories and thoughts of his tour in Iraq hindered his job performance.  The Veteran returned later that month complaining of continuing depression since returning from Iraq.  The social worker's diagnosis was Adjustment disorder with depressed mood and rule out PTSD.  He then saw a medical doctor who noted that the Veteran agreed with his diagnosis of PTSD and that the Veteran had witnessed a friend getting killed while in the military.  The Veteran reported flashbacks and combat related nightmares 3 to 4 times per week.  The diagnosis was MDD, alcohol abuse, rule out substance induced mood disorder, and rule out PTSD.  The next day he was admitted for an inpatient hospitalization and a staff psychiatrist noted that the Veteran appeared to suffer from combat-related PTSD and moderate severity major depression.

In a July 2006 statement the Veteran reported that he was in a convoy one day and came under attack for an hour.  

A February 2007 VA outpatient treatment record notes that the Veteran had a history of MDD and PTSD (reported) and reported some transient bouts of depression, but was unable to identify a specific stressor, and felt that depression was a normal part of life.  

In a June 2007 stressor statement the Veteran noted that he was under fire every day in Samarra, he was getting to know fellow soldier R.S.D., and that in December 2, 2003 they were all hit hard but "the guys near Tampa hat it worse" and that he heard that night that R.S.D.'s convoy was hit and that he was killed.  He noted that the convoy that picked him up from Balad suffered an IED attack, the front of his truck was hit, and he was thrown out.  He noted that at Camp Iron Horse the worksite was hit with an RPG and they were under attack for 45 minutes.     

An August 2007 VA formal finding of confirmation of an in-service stressor notes that a U.S. Army & Joint Services Records Research Center (JSRRC) report shows that R.S.D. was killed by an IED on December 2, 2003 and that the Veteran and R.S.D. were assigned to the same unit at the time of his death.  

An August 2007 memorandum from R.D.W. LTC, EN, MSARNG notes that he contacted the Veteran's company commander and his "S1 CPT" commander's aid.  He noted that both of them stated that the Veteran did not arrive in country until late November at best and that he was not in either convoy mentioned nor was he in any other convoy that sustained enemy fire or attacks.  He summarized that the conversations confirmed his memory of the incident and that to the best of his knowledge the Veteran's claims were without any legitimate support.  

On August 2007 VA examination the Veteran reported that while in Iraq he experienced multiple times when he felt that his life was in extreme danger.  He reported mortar, rocket propelled grenade (RPG), and small arms fire while at work sites.  He noted that due to the proximity of the fire and his friend being killed on a convoy he was extremely frightened.  He also described driving on convoys (sometimes as a passenger) and that on one such occasion an IED exploded under the Humvee that he was riding in and that he was severely shaken and physically moved by the blast.  He reported receiving incoming mortar and small arms fire while driving a dump truck outside the barrier in Samarra.  He reported that while in Samarra for one week the compound was fired upon daily with small arms and rockets.  The Veteran reported that he did not witness the death of a fellow soldier killed by an IED but that it was at a time when he received incoming fire and he was highly apprehensive of being hurt or killed.  The examiner noted that upon review of the claims file it was acknowledged (by the RO) that a Criterion A stressor occurred during the Veteran's deployment.  The diagnoses were PTSD, chronic with early onset secondary to confirmed traumatic exposure while deployed in Iraq in 2003 and 2004 and MDD, recurrent.  The examiner noted that the Veteran's traumatic stressors while in Iraq had been conceded and that current findings detailed that the Veteran returned from Iraq with a spectrum of symptoms characteristic and diagnostic of combat related PTSD and a secondary diagnosis of MDD.  The examiner opined that it was at least as likely as not that the Veteran's depressive disorder represented a secondary affective disturbance that appeared following the emergence of primary PTSD.  

In a statement  received in July 2008, SGT A.V.C. noted that he picked up the Veteran at "Balad" in a five-ton truck and that while driving near Samarra (on the way to Tikrit) an IED exploded, almost hitting the truck, causing the Veteran to be "tossed" around in the back of the truck. 

In a statement received in July 2008, T.G. noted that he went out on missions with the Veteran and encountered IEDs, live explosives, and Iraqis.  

In a statement received in July 2008, S.J. noted that he and the Veteran were exposed to IED explosions and mortars while in Iraq.  

A September 2008 letter from T.A. (the Veteran's VA physician) notes that the Veteran was currently receiving treatment for Major Depressive Disorder (MDD) and PTSD pertaining to his deployment to Iraq and that he was seen on 17 occasions from April 2006 through the present for assessments and medication management.   

A December 2008 VA outpatient treatment record notes that the Veteran was diagnosed and treated for PTSD beginning in December 2007 and for MDD. 

On October 2010 VA examination the examiner noted that the Veteran did not appear to suffer from depression and was for the most part happy and satisfied with his life.  The Veteran reported several incidents while deployed to Iraq when he felt that his life was in Jeopardy.  He reported two incidents where a truck in which he was driving was hit by a road side bomb and other incidents consisted of being shot at by insurgents.  He reported intrusive thoughts and flashbacks of these traumatic events but they were not severe and only occurred occasionally.  The diagnoses were alcohol abuse and PTSD, chronic.  The examiner opined that the Veteran suffered from chronic PTSD but that his claimed stressor was not related to fear of in-service hostile or terrorist activity.  The examiner noted that the Veteran's PTSD symptoms were mild without any social or occupational impairment or need for psychiatric care.    

At the March 2011 Travel Board hearing the Veteran testified that he experienced improvised explosive device (IED) attacks with explosions and gunfire around him "all the time" when he was in vehicle convoys.  He noted that events causing his PTSD were "gunfire which we were under attack many different times.  IED explosion and then sometime we almost lost one of our soldiers."     

Analysis

At the outset, the Board notes that on October 2010 VA examination the findings did not include a diagnosis of depression.  However, the disability has been shown during the pendency of the claim and it is reasonably shown that the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

As a compensable psychiatric disability was not noted in service or clinically noted post-service prior to 2006, the Board finds that service connection is not warranted for the diagnosed MDD and adjustment disorder with depressed mood on the basis that such became manifest in service and persisted since service separation.  A psychosis is not shown to have been manifested in the first postservice year.  Psychosis, but not MDD, is a presumptive disease.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 do not apply.  Hence, to establish service connection for a psychiatric disability other than PTSD the Veteran must show by competent evidence that that such disability is otherwise related to his active service.

The only competent evidence that directly address the matter of a nexus between the current psychiatric disability other than PTSD and the Veteran's service is the opinion of the August 2007 VA examiner.  That examiner opined that the Veteran's depressive disorder (a secondary diagnosis) was at least as likely as not a secondary affective disturbance that appeared following the emergence of primary PTSD.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale, the Board finds its persuasive and probative evidence in this matter.  The Board also finds the examiner's opinion to be more probative than the Veteran's lay assertions concerning the etiology of his PTSD as a nexus between his current psychiatric disability other than PTSD and his service is a complex medical question beyond resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  There is no competent contrary evidence of record.   In summary, the Board finds that there is no medical evidence that relates the Veteran's depressive disorder to active service.    

As this decision denies service connection for PTSD and the examiner opined that the Veteran's depressive disorder was related to that disability, the Board also finds that service connection for depressive disorder as secondary to PTSD is not warranted.  


ORDER

As new and material evidence has been received, the previously denied claim of service connection for PTSD is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include MDD and adjustment disorder with depressed mood, is denied. 


REMAND

Regarding increased ratings for lumbar spondylosis and left lower extremity radiculopathy, the Veteran testified at the March 2011 hearing that his left lower extremity radiculopathy was "getting worse" recently.  The Board notes that radiculopathy is a symptom that is intertwined with the underlying back disability and could suggest a worsening of the Veteran's associated back symptoms.  In light of the Veteran's testimony, the Board finds that, on remand, the Veteran should be scheduled for an updated VA examination to assess the current nature and severity of his service-connected low back disability and associated left lower extremity radiculopathy. 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following:

1.  Contact the Veteran and/or his attorney and ask them to identify all VA and non-VA clinicians who have treated him for lumbar spondylosis and/or radiculopathy of the left lower extremity in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his low back disability and left lower extremity radiculopathy.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate testing should be accomplished, including range of motion testing.  The examiner is asked specifically to address additional loss of function and pain on motion in the low back under DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale must be provided for any opinions expressed.

3.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


